Exhibit 10.4

 

GRAPHIC [g134431kki001.gif]

Godfrey R. Sullivan, Chairman & CEO

250 Brannan Street

San Francisco, CA 94107

 

March 23, 2012

 

Mr. Guido Schroeder

c/o Splunk Inc.

250 Brannan Street

San Francisco, CA 94107

 

Dear Guido:

 

This letter agreement (the “Agreement’) is entered into between Sp1unk Inc. 
(“Company” or “we”) and Guido Schroeder (“Employee” or “you”).  This Agreement
is effective as ofMarch 22, 2012 (“Effective Date”).

 

1.                                      Your Position; Annual Salary; and
Variable Compensation.  Your role will be Senior Vice President, Products, and
you will report to Godfrey Sullivan, Chairman and Chief Executive Officer.  Your
base salary will be $290,000 per year and you will be paid semi monthly at a
rate of$12,083.33, less applicable withholdings.  In addition, you will be
eligible to earn an annual bonus of 50% of your base salary at target, based on
achieving a combination of individual goals and Company financial goal(s).  Your
annual on target earnings initially will be $435,000, less applicable
withholdings.  Currently, a pro-rated bonus payment is made approximately 45
days after the end of each fiscal quarter and actual achievement against the
plan is calculated at year end and any remaining bonus earned is paid 45 days
after the completion of the fiscal year.

 

2.                                      Start Date.  Your start date will be
4/2/2012

 

3.                                      Benefits.  You will be eligible to
participate in regular healthcare, retirement and other employee benefit plans
established for our employees.  The Company covers 75% of benefit expenses on
your behalf.  You pay the remaining 25% through a payroll deduction.  You will
be eligible for healthcare benefits the first day of the month following your
start date including retirement benefits.  You will also be entitled to 15 days
of Personal Time-Off (PTO) per year of employment accrued on a monthly basis.

 

4.                                      Stock Options.  We will recommend to the
Board of Directors of the Company (the “Board’’) that you be granted the
opportunity to purchase up to 850,000 shares of common stock of the Company
under our equity incentive plan then-in effect (the “Plan”) at the fair market
value of the Company’s Common Stock, as determined by the Board on the date the
Board approves your stock option.  The shares you will be given the opportunity
to purchase will vest over a four (4) year period beginning on the date you
first start your employment with the Company, with 25% of the shares vesting on
the one (1) year anniversary of your start date and

 

--------------------------------------------------------------------------------


 

Guido Schroeder

March 23, 2012

Pagc2

 

the remainder to vest monthly over the remaining 36 months, so long as you
remain employed by the Company.

 

5.                                      Confidentialitv.  As an employee of the
Company, you will have access to certain confidential information of the Company
and you may, during the course of your employment, develop certain information
or inventions that will be the property of the Company.  To protect the
interests of the Company, you will need to sign the Company’s standard
‘‘Employee Invention Assignment and Confidentiality Agreement” as a condition of
your employment.  We wish to impress upon you that we do not want you to, and we
hereby direct you not to, bring with you any confidential or proprietary
material of any former employer or to violate any other obligations you may have
to any former employer.  During the period that you render services to the
Company, you agree to not engage in any employment, business or activity that is
in any way competitive with the business or proposed business of the Company. 
You will disclose to the Company in writing any other gainful employment,
business or activity that you are currently associated with or participate in
that competes with the Company.  You will not assist any other pe.rson or
organization in competing with the Company or in preparing to engage in
competition with the business or proposed business of the Company.  You
represent that your signing of this offer letter, agreement(s) concerning stock
options granted to you, if any, under the Plan (as defined above) and the
Company’s Employee Invention Assignment and Confidentiality Agreement and you.r
commencement of employment with the Company will not violate any agreement
currently in place between yourself and current or past employers.

 

6.                                      At-Will Employment.  Although during
your entire employment you will be an at-will employee of the Company, which
means the employment relationship can be terminated by either of us for any
reason, at any time, with or without prior notice and with our without Cause
—the first ninety (90) days are considered your probationary period.  You.r
participation in any stock option or benefit program is not to be regarded as
assuring you of continuing employment for any particular period of time.  Any
modification or change in your at-will employment status may only occur by way
of a written employment agreement signed by you and the Chief Executive Officer
of the Company.

 

7.                                      Severance.

 

(a)                                 Separation in Event of Termination Within
the 3-Month Period Before or 12-Month Period Following Change in Control.  In
the event of your involuntary separation from service from the Company without
Cause or for Good Reason, in each case within the period that begins after the
signing of a definitive agreement that ultimately results in a Change in Control
within three (3) months of its signing or within twelve (12) months following a
Change in Control (“Change in Control Period”), and provided that you deliver to
the Company a signed release of claims in favor of the Company (“Release”), and
satisfy all conditions to make the Release effective within sixty (60) days
following your separation from service, then, in addition to any accrued
compensation, you shall be entitled to the benefits as set forth below:

 

(i)                                     Lump sum payment equal to twelve (12)
months of your then-current base salary, plus a pro-rated portion of your annual
target bonus for the year of termination;

 

2

--------------------------------------------------------------------------------


 

Guido Schroeder

March 23, 2012

Page 3

 

(ii)                                  Provided you timely elect to continue
health coverage under COBRA, reimbursement for any monthly COBRA premium
payments made by you in the twelve (12) months following your separation from
service.  If at the time you separate from service, it would result in a Company
excise tax to reimburse you for COBRA premiums than no such premiums will be
reimbursed and if doing so would not cause imposition of an excise tax you will
be paid a single lump sum of $24,000; and

 

(iii)                               Acceleration of vesting as to all
then-unvested shares subject to all equity awards which have been granted to
you.  You shall have six (6) months following your separation from service from
the Company in which to exercise all options that have been granted to you.

 

(b)                                 Severance in Event of Termination Without
Cause.  In the event of your involuntary separation from service with the
Company without Cause not during the Change in Control Period, and provided that
you deliver to the Company a signed Release and satisfy all conditions to make
the Release effective within sixty (60) days following your separation from
service, then, in addition to any accrued compensation, you shall be entitled to
benefits as set forth below:

 

(i)                                     Lump sum payment equal to six (6) months
of your then-current base salary, plus a pro-rated portion of your annual target
bonus for the year of termination;

 

(ii)                                  Provided you timely elect to continue
health coverage under COBRA, reimbursement for any monthly COBRA premium
payments made by you in the six (6) months following your separation from
service.  If at the time you separate from service, it would result in a Company
excise tax to reimburse you for COBRA premiums than no such premiums will be
reimbursed and if doing so would not cause imposition of an excise tax you will
be paid a single lump sum of$12,000; and

 

(iii)                               Acceleration of vesting as to an additional
six (6) months of shares subject to all equity awards which have been granted to
you.  You shall have six (6) months following your separation from service from
the Company in which to exercise all vested options that have been granted to
you.

 

8.                                      Section 409A Matters.

 

(a)                                 For purposes of this Agreement, no payment
will be made to Employee upon termination of Employee’s employment unless such
termination constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
Section 1.409A-l(h) of the regulations promulgated thereunder.

 

(b)                                 To the extent any payments to which Employee
becomes entitled under this agreement, or any agreement or plan referenced
herein, in connection with Employee’s separation from service from the Company
constitute deferred compensation subject to Section 409A of the Code (the
“Deferred Payments”), such payments will be paid on, or in the case of
installments, will not commence, until the sixtieth (60th) day following
Employee’s separation from service, or if later, such time as required by
Section 6(c).  Except as required by

 

3

--------------------------------------------------------------------------------


 

Guido Schroeder

March 23,2012

Page4

 

6(c), any installment payments that would have been made to Employee during the
sixty (60) day period immediately following Employee’s separation from service
but for the preceding sentence will be paid to Employee on the sixtieth (601h)
day following Employee’s separation from service and the remaining payments will
be made as provided herein.

 

(c)                                  If Employee is deemed at the time of such
separation from service to be a “specified” employee under Section 409A of the
Code, then any Deferred Payment(s) shall not be made or commence until the
earliest of (i) the expiration of the six (6)-month period measured from the
date of Employee’s “separation from service” (as such term is at the time
defined in Treasury Regulations under Section 409A of the Code with the Company
or (ii) the date of Employee’s death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to Employee, including (without
limitation) the additional twenty percent (20%) tax for which Employee would
otherwise be liable under Section 409A(a)(l )(B) of the Code in the absence of
such deferral.  Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Employee or Employee’s beneficiary in one lump sum.

 

(d)                                 To the extent any payments to which Employee
becomes entitled under this agreement, or any agreement or plan referenced
herein, in connection with Employee’s separation from service from the Company
constitute deferred compensation subject to Section 409A of the Code, the
Employee and the Company may make changes to this Agreement to avoid adverse tax
consequences under Section 409A.  Each payment and benefit payable hereunder is
intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

9.                                      Definitions.

 

(a)                                 Cause.  For purposes of this Agreement,
“Cause” means (i) Employee’s conviction of or plea of nolo contendere to a
felony or a crime involving moral turpitude which the Board believes has had or
will have a detrimental effect on the Company’s reputation or business,
(ii) Employee engaging in an act of gross negligence or willful misconduct in
the performance of his employment obligations and duties, (iii) Employee’s
committing an act of fraud against, material misconduct or willful
misappropriation of property belonging to the Company; (iv) Employee engaging in
any other misconduct that has had or will have an adverse effect on the
Company’s reputation or busi ness; or (v) Employee’s breach of the Employee
Invention Assignment and Confidentiality Agreement or other unauthorized misuse
of the Company’s trade secrets or proprietary information.

 

(b)                                 Change in Control.  For purposes of this
Agreement “Change in Controf’ means (i) a sale, conveyance, exchange or transfer
(excluding any venture-backed or similar investments in the Company) in which
any person or entity, other than persons or entities who as of immediately prior
to such sale, conveyance, exchange or transfer own securities in the Company,
either directly or indirectly, becomes the beneficial owner, directly or
indirectly, of securities of the Company representing fifty (50%) percent of the
total voting power of all its then-outstanding voting securities; (ii) a merger
or consolidation of the Company in which its voting securities immediately prior
to the merger or consolidation do not represent, or are not

 

4

--------------------------------------------------------------------------------


 

Guido Schroeder

March 23,2012

Page 5

 

converted into securities that represent, a majority of the voting power of all
voting securities of the surviving entity immediately after the merger or
consolidation; or (iii) a sale of substantially all of the assets of the Company
or a liquidation or dissolution of the Company.

 

(c)                                  Good Reason.  For purposes of this
Agreement, “Good Reason” means any of the following taken without the Employee’s
written consent and provided (a) the Company receives, within thirty (30) days
following the occurrence of any of the events set forth in clauses (i) through
(iv) below, written notice from the Employee specifying the specific basis for
Employee’s belief that Employee is entitled to terminate employment for Good
Reason, (b) the Company fails to cure the event constituting Good Reason within
thirty (30) days after receipt of such written notice thereof, and (c) the
Employee terminates employment within thirty (30) days following expiration of
such cure period: (i) a material change, adverse to Employee, in Employee’s
position, titles, offices or duties; (ii) an assignment of any significant
duties to Employee that are inconsistent with Employee’s positions or offices
held under this Agreement; (iii) a decrease in Employee’s then-current annual
base salary by more than 10% (other than in connection with a general decrease
in the salary of all executives); or (iv) the relocation of the Employee to a
facility or a location more than thirty (30) miles from Employee’s then-current
residence.

 

10.                               Authorization to Work.  Please note that
because of employer regulations adopted in the Immigration Reform and Control
Act of 1986, within three (3) business days of starting your new position you
will need to present documentation demonstrating that you have authorization to
work in the United States.

 

11.                               Arbitration.

 

(a)                                 Arbitration.  In consideration of your
employment with the Company, its promise to arbitrate all employment-related
disputes, and your receipt of the compensation, pay raises, and other benefits
paid to you by the Company, at present and in the future, you agree that any and
all controversies, claims, or disputes with anyone (including the Company and
any employee, officer, director, shareholder, or benefit plan of the Company, in
their capacity as such or otherwise), arising out of, relating to, or resulting
from your employment with the Company or the termination of your employment with
the Company, including any breach of this Agreement, shall be subject to binding
arbitration under the arbitration provisions set forth in California Code of
Civil Procedure sections 1280 through 1294.2, including section 1281.8 (the
“Act”), and pursuant to California law, and shall be brought in your individual
capacity, and not as a plaintiff or class member in any purported class or
representative proceeding.  The Federal Arbitration Act shall continue to apply
with full force and effect notwithstanding the application of procedural
rules set forth in the Act.  Disputes that you agree to arbitrate, and thereby
agree to wai ve any right to a trial by jury, include any statutory claims under
local, state, or federal law, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes-Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims.  Notwithstanding the foregoing, you
understand that nothing in this Agreement constitutes a

 

5

--------------------------------------------------------------------------------


 

Guido Schroeder

March 23, 201 2

Page6

 

waiver of your rights under section 7 of the National Labor Relations Act.  You
further understand that this Agreement to arbitrate also applies to any disputes
that the Company may have with you.

 

(b)                                 Procedure.  You agree that any arbitration
will be administered by Judicial Arbitration & Mediation Services, Inc. 
(“JAMS’’), pursuant to its employment arbitration rules & procedures (the “JAMS
rules”), which are available at
http://www.jamsadr.com/rules-employment-arbitration/ and from Human Resources. 
You agree that the arbitrator shall issue a written decision on the merits.  You
also agree that the arbitrator shall have the power to award any remedies
available under applicable law.  You agree that the decree or award rendered by
the arbitrator may be entered as a final and binding judgment in any court
having jurisdiction thereof.  You understand that the Company will pay for any
administrative or hearing fees charged by the arbitrator or JAMS except that you
shall pay any filing fees associated with any arbitration that you initiate, but
only so much of the filing fees as you would have instead paid had you filed a
complaint in a court of law.  You agree that the arbitrator shall administer and
conduct any arbitration in accordance with California law, including the
California Code of Civil Procedure and the California Evidence Code, and that
the arbitrator shall apply substantive and procedural California law to any
dispute or claim, without reference to rules of conflict of law.  To the extent
that the JAMS rules conflict with California law, California law shall take
precedence.  You agree that any arbitration hearing under this Agreement shall
be conducted in San Francisco County, California.

 

(c)                                  Remedy.  Except as provided by the Act and
this Agreement, arbitration shall be the sole, exclusive, and fmal remedy for
any dispute between you and the Company.  Accordingly, except as provided for by
the Act and this Agreement, neither you nor the Company will be permitted to
pursue court action regarding claims that are subject to arbitration.

 

(d)                                 Administrative relief.  This Agreement does
not prohibit you from pursuing an administrative claim with a local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board.  This Agreement does, however, preclude you from pursuing court action
regarding any such claim, except as permitted by law.

 

(e)                                  Voluntary nature of Agreement.  You
acknowledge and agree that you are executing this Agreement voluntarily and
without any duress or undue influence by the Company or anyone else.  You
further acknowledge and agree that you have carefully read this Agreement and
that you have asked any questions needed for you to understand the terms,
consequences, and binding effect of this Agreement and fully understand it,
including that you are waiving your right to a jury trial.  Finally, you agree
that you have been provided an opportunity to seek the advice of an attorney of
your choice before signing this Agreement.

 

12.                               Acceptance.  To accept the letter, please sign
in the space indicated and return to Ms.  Jamie Kellenberger, jamie@splunk.com. 
Your signature will acknowledge that you have read and understood and agreed to
the terms and conditions of this offer letter.  You have until March 23, 2012 to
accept.

 

6

--------------------------------------------------------------------------------


 

Guido Schroeder

March 23, 2012

Page 7

 

Please feel free to contact me if you have any questions at (415) 848-8601.

 

Best,

 

 

/s/ Godfrey R. Sullivan

 

Godfrey R. Sullivan

Chairman and Chief Executive Officer

Splunk Inc.

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ Guido Schroeder

 

March 26, 2012

Mr. Guido Schroeder

 

Date

 

7

--------------------------------------------------------------------------------